Curia.

The plaintiff cannot support his action, having filed his claim, and received his distributive share. The statute gives an action only in favor of those who do not file their claim, and discover estate not inventoried or accounted for.
The remedy, in cases like the present, is on the administration bond. If an administrator has notice of such fraudulent conveyance, and does not proceed to sell the estate as belonging to his intestate, this will be unfaithful administration.
Judgment must therefore be entered for the defendant, notwith standing the issue is found for the plaintiff. (1) (a)
Kinsman for the plaintiff.
Davies for the defendant.

Vide, ante, 148, Wildridge vs. Patterson, Admx.; and 264, Paine, J., vs. Nichols, Adm. (a) Vide Johnson & Al. vs. Libbey & Al. ante, 140.